           Case 20-12841-MFW          Doc 177     Filed 12/02/20     Page 1 of 3




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

                                              *
In re:                                        *          CHAPTER 11
                                              *
YOUFIT HEALTH CLUBS, LLC, et al.,             *          CASE NO. 20-12841-MFW
                                              *
DEBTOR                                        *          JOINTLY ADMINISTERED
                                              *
                                              *

                NOTICE OF APPEARANCE, REQUEST FOR SERVICE
                  OF NOTICES, PLEADINGS AND OTHER FORMS

         PLEASE TAKE NOTE that the undersigned counsel of Iurillo Law Group, P.A.

and Womble Bond Dickinson (US) LLP hereby appear as counsel on behalf of Creditor,

Juanita Aguilar.

         PLEASE TAKE FURTHER NOTICE that Iurillo Law Group, P.A. and Womble

Bond Dickinson (US) LLP hereby request and demand that notice of any action taken or

any motions filed by any parties be sent to it through its undersigned counsel at the

addresses set forth below.

         The foregoing request includes, without limitation, notices of any orders, pleadings,

motions, applications, complaints, demands, proposed sales, auction sales, settlements and

compromises, hearings, answering or reply papers, memoranda or briefs in support of the

foregoing, whether formal or informal, whether written or oral and transmitted or conveyed

in any manner, and any other documents brought in this Court with respect to these

proceedings.
            Case 20-12841-MFW   Doc 177   Filed 12/02/20    Page 2 of 3




Dated: December 2, 2020               Respectfully submitted,

                                      WOMBLE BOND DICKINSON (US) LLP

                                      /s/ Kevin J. Mangan
                                      Kevin J. Mangan (DE No. 3810)
                                      1313 North Market Street, Suite 1200
                                      Wilmington, Delaware 19801
                                      (302) 252-4320 telephone
                                      kevin.mangan@wbd-us.com

                                      -and-

                                      IURILLO LAW GROUP, P.A.

                                      /s/ Camille J. Iurillo
                                      Camille J. Iurillo, Esq.
                                      Fla. Bar No. 902225
                                      Kevin L. Hing, Esq.
                                      Fla. Bar No. 0071976
                                      5628 Central Avenue
                                      St. Petersburg, FL 33707
                                      (727) 895-8050 telephone
                                      (727) 895-8057 facsimile
                                      ciurillo@iurillolaw.com
                                      khing@iurillolaw.com

                                      Attorneys for Juanita Aguilar




                                          2
1638144v1
            Case 20-12841-MFW       Doc 177     Filed 12/02/20     Page 3 of 3




                             CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd day of December 2020, a copy of the foregoing has

been furnished electronically through the Court’s CM/ECF electronic notification system

to all counsel of record.


                                             /s/ Kevin J. Mangan
                                             Kevin J. Mangan (DE No. 3810)




                                                3
1638144v1
